Citation Nr: 0938950	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  00-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for lumbar strain with muscle 
spasm, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran served on active duty from November 1979 to March 
1988.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

By a March 2006 decision, the Board granted an increased 
schedular rating for the Veteran's service-connected lumbar 
strain with muscle spasm from 10 percent to 20 percent.  In 
the decision, the Board denied an increased rating on an 
extra-schedular basis.  The 20 percent rating was made 
effective as of May 10, 2000 by a March 2006 rating decision 
by the RO in Detroit, Michigan.  The Veteran then filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2008 the Court vacated the 
Board's decision and remanded the case.  Specifically, the 
Court instructed VA to consider symptomatology attributable 
to the Veteran's service-connected disability, including the 
effect of treatment of that disability not contemplated under 
the rating criteria for a lumbar spine disability.  

Associated with the claims file is a medial treatment record 
from the Spine Center of West Michigan, dated in September 
1999.  The report shows that the Veteran's trunk flexion was 
limited to 40 degrees with achy discomfort in the left 
buttock.  Sensation to light touch and pinprick was intact.  
An MRI of the lumbar spine demonstrated no significant 
evidence of disc protrusion.  The examiner noted that, on the 
axial images there was a general disc bulge at L4-5, but no 
clear evidence of protrusion.  There was some asymmetry at 
the L4-5 level to the left side, but in position to contact 
the L4 nerve root.  The examiner stated that the Veteran's 
symptoms were consistent with left radicular pain with 
somewhat of an S1 or L5 pattern, not clearly one nerve root 
distribution; however, the MRI scan did not support a 
significant abnormality that would cause the Veteran's 
symptoms.  The examiner stated that the Veteran had a 
generalized bulge and whether loading of the spine caused 
greater disc bulge was unclear.  The examiner recommended an 
electromyograph (EMG).  The examiner noted that no work 
restrictions or other interventions were necessary. 

An October 2000 report from the Orthopaedic & Spine 
Specialists of West Michigan shows that a recent EMG was 
negative.  Inspection of the spine revealed normal 
positioning of the cervical, thoracic, and lumbar spine.  The 
examiner concluded that the Veteran continued to have 
clinical symptoms suggestive of lumbosacral radiculitis 
without evidence of root compromise on previous MRI scan or 
neurologic deficit.  The examiner stated that the Veteran 
appeared to be in moderate distress with symptoms in the low 
back and left leg.  The examiner recommended a CT myelogram.  
A November 2000 office note revealed that the CT myelogram 
was completed and indicated some degenerative changes at the 
L4-5 and L5-S1 discs with central disc bulges, but no 
evidence of disc protrusion, neural foraminal compromise, or 
central canal or neural foraminal stenosis.  

In March 2001 the Veteran was again seen at Orthopaedic & 
Spine Specialists of West Michigan.  At the examination, 
forward flexion and extension were limited due to pain.  
Epidural spinal injections were recommended.  The Veteran 
reported relief with the use of OxyContin and the spinal 
injections were placed on hold.  The Veteran was noted to be 
taking OxyContin for pain in April 2001.  An April 2002 
treatment record indicates that he was noted to have pain 
with forward flexion and he was to continue using OxyContin 
for pain control.  An April 2003 treatment record indicates 
that the Veteran had limited flexion and extension due to 
pain.  He was noted to be neurologically intact.  His dose of 
OxyContin was increased and he was recommended for another 
course of physical therapy.  A September 2003 treatment 
record indicates that the Veteran's description of 
symptomatology could not be explained by a specific 
pathologic lesion.  The examiner noted that a recent MRI scan 
and myelogram of the lumbar spine did not indicate a specific 
abnormality.  In March 2004 the Veteran was again seen for 
complaints of low back and left leg pain.  He was referred 
for another MRI.  The MRI showed degenerative change at L4-5.  
There was no evidence of central canal or neural foraminal 
stenosis.  No significant abnormalities were appreciated.

The Veteran testified at a hearing at the RO in September 
2000.  He reported that he missed approximately twenty-five 
days of work per year due to his service-connected back 
disability.  He testified that he was a supervisor at a 
health insurance company and he was able to sit and stand at 
will while at work.  His spouse testified that she and her 
husband were unable to go the park, walk, or go grocery 
shopping due to his back disability because the Veteran was 
unable to walk without stumbling or because he was in pain.  
She also said that the Veteran slept an average of five hours 
per night because of his back pain.  She reported that the 
Veteran had difficulty getting in and out of bed and in and 
out of cars.  She testified that the Veteran had to use 
handrails to go up and down stairs.  The Veteran testified 
that he took medication for his pain and when the medication 
did not work he took hot baths, hot showers, or used a 
handheld deep heating massager.  He reported that he 
medicated himself daily.  He reported constant pain, spasms, 
and shooting pain.  He said he was unable to touch his toes.  
He said that he has been told by his doctors that surgery is 
not an option.  The Veteran testified that he was no longer 
able to hunt, fish, ride motorcycles, or bowl.  He said his 
only hobby was working on the computer.  His spouse testified 
that they were unable to travel due to the Veteran's back 
disability.

In June 2000 the Veteran was afforded a VA examination in 
connection with this claim.  The examiner took a detailed 
history from the Veteran and examined the Veteran.  At the 
examination, the Veteran reported that he experienced 
constant pain in the lower back that radiates to the left leg 
and left calf with flare-ups two times in a given year for 
which he must take off work for five days.  In addition, the 
Veteran reported that he takes Darvocet four to five times in 
a given week, sometimes once each day.  At the examination, 
the Veteran's range of motion was normal and an x-ray report 
reviewed at the examination was negative.  The examiner 
diagnosed the Veteran with arthritis of the lumbosacral 
spine.

In June 2005, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran complained of constant pain in the lower back 
with the intensity of 10/10 and that repetition of motion 
increases pain and may cause spasms.  In addition, the 
Veteran reported that he takes 20mg of OxyContin two times 
each day and two extra strength Tylenol three to four times 
in a given day to manage the pain.  The examiner specifically 
noted that there was no objective evidence of pain, but there 
was voluntary limitation of motion with a subjective 
complaint of pain in the low back.  There was, in the 
examiner's opinion, no significant functional orthopedic 
pathology producing the Veteran's symptoms.  The examiner 
concluded that, in the absence of any significant objective 
findings for the Veteran's subjective complaints, the 
Veteran's low back disability should not have any impact on 
his ability to work.

Such an assessment by the examiner stands in marked contrast 
with the Veteran's and his wife's testimony.  Moreover, as 
suggested by the Court in its remand, such opinion evidence 
does not directly address the complaint made by the Veteran 
that he experiences symptoms such as drowsiness, confusion, 
and disorientation due to medication he must take for low 
back pain, which in turns adversely affects his ability to 
work.  (In the December 2008 remand, the Court states, "[i]n 
the record before the Board, the appellant argued that the 
pain medication he had to take for his back condition caused 
him to not perform successfully at work . . . and that he had 
missed approximately 40 days of work due to his back pain. . 
. .  The Board failed to address this favorable evidence.")  
In order to address such a problem, and to reconcile the 
examiner's opinion with the Veteran's complaint, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of his 
low back.  Request treatment records from 
any medical facility identified by the 
Veteran.  Also, ask the Veteran to 
provide documentation from his employer 
showing time lost because of medical 
reasons.  (Obtain releases from the 
Veteran as necessary.)

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the findings and 
opinions requested below are conducted. 

Range of motion studies should be 
conducted and all limitations due to 
functional losses, such as pain, 
incoordination, fatigue, etc., should be 
accounted for by describing the 
disability caused by such functional 
losses in terms of additional loss of 
motion (beyond that shown clinically).  
It should be noted whether the underlying 
pathology is consistent with the 
Veteran's subjective complaints.  Any 
discrepancies should be set forth in 
detail.  The examiner should also take 
note of the Veteran's complaints that 
medication taken for his low back pain 
affects his ability to work because of 
drowsiness, confusion, and 
disorientation.  The examiner should 
provide an opinion as to whether 
medication required for treatment of low 
back symptoms affects the Veteran's 
ability to work, and if so, the examiner 
should detail the problems the Veteran 
experiences in terms of frequency and 
effect on employment.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to a 
higher rating.  Specific consideration 
should be given to whether the Veteran's 
case should be referred to the Central 
Office for extraschedular consideration 
under 38 C.F.R. § 3.321.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




